Name: Commission Regulation (EEC) No 3697/85 of 20 December 1985 extending Regulations (EEC) No 1339/82, (EEC) No 3432/82, (EEC) No 24/84 and (EEC) No 570/85 fixing, in respect of 1981, 1982, 1983 and 1984 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /50 Official Journal of the European Communities 28 . 12. 85 COMMISSION REGULATION (EEC) No 3697/85 of 20 December 1985 extending Regulations (EEC) No 1339/82 , (EEC) No 3432/82 , (EEC) No 24/84 and (EEC) No 570/85 fixing, in respect of 1981 , 1982 , 1983 and 1984 crops, export refunds for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1981 and 1982 crops by Commission Regulation (EEC) No 1339/82 (3) and Commission Regulation (EEC) No 3432/82 (4) respect ­ ively, as last amended by Regulation (EEC) No 1807/85 (*), and export refunds were fixed for certain vari ­ eties of tobacco from the 1983 harvest by Commission Regulation (EEC) No 24/84 (6), as last amended by Regu ­ lation (EEC) No 571 /85 (7) and export refunds were fixed for certain varieties of tobacco from the 1984 harvest by Commission Regulation (EEC) No 570/85 (8) ; Whereas the final date for granting those refunds was set at 31 December 1985, whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1981 , 1982, 1983 and 1984 harvests, in order to enable those exports to be carried out ; Article 1 1 . The date '31 December 1985' appearing in Article 3 of Regulation (EEC) No 1339/82 is hereby replaced by '30 June 1986'. 2 . The date '31 December 1985' appearing in Article 2 of Regulation (EEC) No 3432/82 is hereby replaced by '30 June 1986'. 3 . The date '31 December 1985' appearing in Article 2 of Regulation (EEC) No 24/84 is hereby replaced by '30 June 1986'. 4 . The date '31 December 1985' appearing in Article 2 of Regulation (EEC) No 570/85 is hereby replaced by '30 June 1986'. Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p . 27. (3) OJ No L 150, 29 . 5 . 1982, p. 89 . (4) OJ No L 361 , 22 . 12 . 1982, p . 17 . 0 OJ No L 169, 29 . 6 . 1985, p . 75 . (*) OJ No L 4, 6 . 1 . 1984, p. 8 . O OJ No L 65, 6 . 3 . 1985, p . 16 . (8) OJ No L 65 , 6 . 3 . 1985, p . 14 .